Citation Nr: 1736993	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-15 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for musculocutaneous nerve entrapment with carpal tunnel syndrome of the right upper extremity. 

2.  Entitlement to an initial rating in excess of 30 percent for migraine headaches. 

3.   Entitlement to a total disability rating based on individual unemployability (TDIU). 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 through January 1991.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In this decision, the RO granted service connection for migraine headaches and assigned a 30 percent rating, granted  service connection for gastroesophageal reflux disease and assigned a 30 percent rating, but denied a rating in excess of 50 percent for musculocutaneous nerve entrapment with carpal tunnel syndrome of the right upper extremity, and denied a TDIU.  

In July 2012, the Veteran through his representative noted, "Disagree with percentage of disabilities."  In April 2012, the RO issued a statement of the case addressing the assigned ratings but not for a TDIU.  In a May 2013 substantive appeal, the Veteran did not perfect the appeal of the initial rating for gastroesophageal reflux disease.  Therefore, this issue is not on appeal. 
However, the Veteran perfected an appeal for increased ratings for nerve entrapment of the right upper extremity and for migraine headaches.  He also noted that the disabilities impaired his ability to work and that he sought a 100 percent combined rating.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

      
FINDINGS OF FACT

1.  The Veteran's musculocutaneous nerve entrapment with carpal tunnel syndrome of the right (dominant) upper extremity manifests incomplete paralysis with severe pain, numbness, muscle atrophy, reduction in strength and function such as heavy lifting, pushing, and pulling but without complete paralysis of the musculocutaneous or median nerve or loss of function so diminished that amputation with prosthesis would better serve the Veteran.
 
2.  The Veteran's migraine headaches manifest with pain, sensory changes, nausea, and very frequent prostrating attacks, and resolving all doubt in favor of the Veteran, with partial impairment of physical and cognitive activities of employment that more nearly approximates a higher rating. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for musculocutaneous nerve entrapment with carpal tunnel syndrome of the right upper extremity are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8515 (2016).

2.  The criteria for an initial rating of 50 percent for migraine headaches are met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124 (a), Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

In January 2011 and January 2012, the RO provided notice that met the requirements.  Moreover, the Veteran's claim for service connection for migraine headaches was granted and an initial rating was assigned in the April 2012 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has also satisfied its duty to assist the Veteran.  All available service personnel and treatment records, VA outpatient treatment records through August 2016, and identified and authorized records of private medical care have been obtained.  These records and several lay statements by the Veteran and his family members have been associated with the claims file.   The Veteran has not identified any other outstanding records that are relevant to the claims decided herein.

Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to the increased rating claims, VA examinations were provided in February 2011, February 2012, and October 2016.  The Board finds that the VA examinations were adequate to decide the issues because it was based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiner provided the findings necessary to evaluate the disabilities under the rating criteria.  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Musculocutaneous Nerve Entrapment with Carpal Tunnel Syndrome of the Right Upper Extremity

The Veteran's right carpal tunnel syndrome is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

The record reflects that the Veteran is right-handed.  Pursuant to diagnostic Code 8515 for the dominant (right) upper extremity, a 10 percent evaluation is warranted when there is mild incomplete paralysis of the median nerve.  A 30 percent evaluation is warranted when there is moderate incomplete paralysis.  A 50 percent rating is provided for severe incomplete paralysis.  A maximum 70 percent evaluation is warranted for complete paralysis of the median nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016). 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123 (2016).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, is to be rated with a maximum equal to moderate incomplete paralysis. 
38 C.F.R. § 4.124 (2016).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2016).

The Principles of Combined Ratings for Muscle Injuries, provides at 38 C.F.R. § 4.55 (a) that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.

The Veteran served as a U.S. Air Force aircraft structural mechanic.  Service treatment records show that he sustained a laceration of the right arm in childhood with nerve and muscle damage that was noted at entry but not considered disqualifying.  In March 1988 in service, the Veteran reinjured the arm while handling a tool box.   He underwent surgery to debride a scar, but the surgery was not successful.  The Veteran ultimately received a medical discharge in January 1991.  In May 1991, the RO granted service connection for residuals of a right arm injury and assigned a 20 percent rating, effective the day following discharge from active service. 

Following service, the Veteran and his family submitted statements reporting increased symptoms of right arm pain, loss of sensation, and loss of function of the upper arm, elbow, and dominant hand.  He reported that he experienced constant pain and missed many days of work for medical appointments.  He underwent additional surgical procedures in 1993, 1997, and 1999.  In March 1997, the Veteran submitted a lay statement in which he wrote that every time he is seen by VA doctors, they tell him, "There is nothing else we can do for you, you are going to have to live with the pain."  

In May 1995, the RO assigned a 50 percent rating for the right arm neurological disability, effective January 13, 1995.  

In August 2001, the Veteran was seen for a VA examination.  The examiner's diagnoses stated, "No change. The Veteran had a nerve conduction study that
reflected the right median sensory nerve had prolonged distal latency and decreased amplitude.  An EMG of the right upper extremity revealed normal insertional activity and amplitudes but all muscles had decreased accruement and mildly prolonged duration.  His right median mononeuropathy affects only the
sensory branch across the wrist consistent with carpal tunnel syndrome to a mild degree and mixed type.  General abnormalities on his EMG are more likely than not remnants of his previous plexus injury in his history."

The RO received the Veteran's current claim for an increased rating in January 2011.  Therefore, the Board will evaluate the nature, frequency, and severity of the disability since January 2010.   See 38 C.F.R. § 3.400 (o)(2)(2016).  

In June 2010, the Veteran submitted a Statement in Support of Claim in which he wrote he could possibly lose his job as a mail carrier due to loss time at work due to chronic pain of the right shoulder and arm.  He also stated that it is causing stress on his marriage and that he suffered from migraine headaches. 

In January 2011, a private primary care physician noted abnormal poor right upper arm muscle atrophy, decreased range of motion, increased pain, and increased absences at work.  The file contains multiple work excuse slips.  

In February 2011, the Veteran was seen for a VA examination. The Veteran reported that he had tingling and numbness of the fingers and hand pain, at all with the severity of 8-10.  The Veteran described the above symptoms as constant and limiting his activities to those that he could perform one-handed such as mowing the lawn or repairing an automobile.  However, the examiner noted that the Veteran was able to perform normal hygiene functions, drive a car, and prepare meals.  The Veteran reported that he was still employed.  The examiner noted generalized muscle weakness of the right arm and shoulder and muscle wasting and limitation of the range of motion of the shoulder and elbow.  There was decreased hand strength and dexterity.  Motor function was normal but there was decreased sensation associated with the median nerve.  X-rays of the shoulder joint was normal. The examiner described the functional impairment as numbness and weakness of the right arm, forearm and digits of the hand that limited weight lifting, writing, grasping, opening objects and picking up things such as coins.  

In February 2012, the Veteran was seen for a VA examination, in which he noted constant pain of the upper extremity as severe.  His strength in your right elbow was noted as active movement against gravity.  The radial nerve, median nerve, ulnar nerve, musculocutaneous nerve circumflex, long thoracic nerve, and upper radicular group (5th & 6th cervicals) had incomplete paralysis that was severe.  Middle radicular group noted normal function.  The exam noted lower radicular group as incomplete paralysis with mild pain.

VA outpatient treatment records show on-going symptoms as previously reported,  care for pain, and recommendations for additional surgery, but no corrective intervention.  In August 2016, the Veteran participated in a kinesiotherapy consultation in which the therapist noted limitations in pulling and pushing. Grip strength and finger dexterity were reduced but not precluded and the Veteran was unable to lift more than 10 pounds. 

In October 2016, the Veteran was seen for a VA examination.  The Veteran's medical history described musculocutaneous nerve entrapment with carpal tunnel syndrome, right upper extremity, with the onset of symptoms in 1985 at Grissom Air Force Base.  Since then, the Veteran has had 6-7 surgeries and the condition has gotten worse.  During the VA examination, the Veteran reported severe pain and numbness in his right upper extremity.  Muscle strength testing was 4/5.  Reflex testing and sensory testing were both normal.  The examiner expressed findings that were most commensurate with mild incomplete paralysis, which is 10 percent evaluation.  However, a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud. 
38 CFR § 3.951 (2016).  While the Board has considered the amount of handwritten letters from the Veteran, who is right-handed, it finds the record has no evidence of fraud.
  
Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra. 

A Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  See 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.) 

The Board recognizes competent assertions of the Veteran, his wife, and son.  Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The lay evidence is competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The Board finds that the Veteran does experience severe pain, numbness, muscle atrophy, and reduction in strength and function of the right arm such as heavy lifting, pushing, and pulling but without complete paralysis of the musculocutaneous or median nerve or loss of function so diminished that amputation with prosthesis would better serve the Veteran.  In light of the above-described evidence, a higher evaluation of 70 percent is not warranted unless evidence demonstrates complete paralysis.

Migraine Headaches

Under diagnostic code 8100, a 10 percent disability rating is assigned, where the veteran gets headaches with prostrating characteristics, on average, every two months over the course of several months. If the headaches with characteristics of prostrating attacks occur, on average, once a month, a 30 percent disability rating will be assigned.  In order to receive 50 percent disability rating, which is the maximum provided under Diagnostic Code 8100, there must be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124 (a), Diagnostic Code 8100 (2016).

Notably, the rating criteria do not define "prostrating." Nor is there a definition provided by the U.S. Court of Appeals for Veterans Claims. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.). According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the term "productive of severe economic inadaptability" is not defined by VA regulations. However, the Court has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability. See Pierce v. Principi, 18 Vet. App. 440, 446-47  (2004).

As mentioned above, in June 2010, the Veteran submitted a Statement in Support of Claim in which he wrote that he suffers from migraines in the context of chronic right arm pain and missed work.  The file contains medical certifications for the missed work that all cite the right arm disability but are silent for headaches. 

In June 2010, the Veteran was seen in the Emergency Room yesterday because of slurring of speech and constant headaches, which he reported having headaches for a long time, but for the constant the prior two weeks on the left side of his neck which radiated to the back of the ear.  The Veteran reported it as 9 on a scale of 1-10.  Imaging studies of the brain were negative. 

Medical treatment records indicate that the Veteran received emergency room treatment in December 2010, diagnosed with atypical headache, and prescribed medication.  

In an April 2011 claim for a TDIU, the Veteran reported that he was still working but that it was difficult in part because of migraine headaches.  However, in July 2011, the employer reported that the Veteran was terminated from his job for non-medical reasons. 

In February 2012, a VA contract physician examined the Veteran and noted his reports of migraine headaches radiating up from the neck with nausea, sensitivity to light and sound, vision changes, and sensory changes.  The Veteran reported that the headaches occurred more frequently than once per month lasting less than one day.  The examiner assessed the episodes as being characteristically prostrating but not very frequent or prolonged.  

In April 2012, the Veteran was granted service connection and assigned a 30 percent evaluation for migraine headaches under Diagnostic Code 8100.  In a July 2012 Notice of Disagreement, the Veteran wrote he has three migraine headaches per week on average.

VA outpatient treatment records through October 2016 show prescriptions for over-the-counter medication for headaches but with opioid medication for neck and arm pain.  Clinicians noted that the Veteran continued to experience headaches but without dizziness.  There were no specific entries as to the frequency, duration, or severity of the headache episodes. 

In an October 2016 VA examination, the examiner noted the Veteran's report of severe headaches at least four to five times per month lasting one to two days that caused him to miss work when he was employed.  The examiner found that these headaches were characteristic prostrating attacks more frequently than once per month but did not consider them "very frequent and prolonged."   

Resolving all doubt in favor of the Veteran, the Board finds that the frequency, duration and severity of the Veteran's migraine headaches are best evaluated as falling between the 30 and 50 percent ratings, and thus a 50 percent rating is warranted.  The Veteran is competent and credible to report on the nature, severity and frequency of his episodes, and clinicians have accepted these reports without challenge as exaggerated.  He has reported frequencies of three times per week and four to five per month that are somewhat inconsistent but are more frequent that the once per month contemplated by the 30 percent rating.  All clinicians have accepted the report that the episodes are prostrating, the Board finds that they are considered very frequent.  The Veteran has not worked since 2011 but employer records and sick certificates do not indicate that migraine headaches were a primary reason for lost work time or termination of employment.  The Veteran does report collateral symptoms such as light and sound sensitivity and nausea that would impair performance in a workplace, and the standard for "severe economic inadaptability" does not necessarily mean precluded from all forms of employment.  Even though the issue of economic inadaptability is not well developed in the record, the Board applies the principles of 38 C.F.R. § 4.3 and 4.7 and grants the maximum schedular rating of 50 percent for migraine headaches for the entire period of the appeal. 

Except for the issue that is the subject of the remand below, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

A rating in excess of 50 percent for musculocutaneous nerve entrapment with carpal tunnel syndrome of the right upper extremity is denied.

A rating of 50 percent for migraine headaches is granted.


REMAND

The Veteran submitted a Notice of Disagreement in July 2012 in response to a notice letter that denied TDIU in April 2012.  That Notice of Disagreement has not yet been acknowledged by the agency of original jurisdiction.  A Statement of the Case must be issued on the issue of TDIU. See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim of entitlement to a TDIU should be readjudicated.  The RO should undertake any additional development that it deems necessary, including obtaining a VA examination that addresses all of the Veteran's service-connected disabilities and how they impact the Veteran's ability to function, including the critical question of whether it is at least as likely as not (50% chance or greater) that the Veteran's service-connected disabilities, standing alone, cause his unemployment.

2.  If the claim remains denied, a Statement of the Case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


